DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Varney 2017/0059159 in view of DuBell 5,749,219.
	In regards to Independent Claim 1, Varney teaches a combustor (602) for a gas turbine engine (paragraph [0015]), the combustor comprising: a combustor liner (612); and a dilution chute (630) integral and conformal with the combustor liner (as shown in figure 6) to provide and outlet into the combustor (paragraph [0031]), wherein the dilution chute has at least one wall extending radially into an interior of the combustor (as shown in figure 6) and the at least one wall terminates at a tapered edge (tapered end of chute 630, paragraph [0031]) and a vertex (square, rectangular, or trapezoidal cross-section which have corners, i.e. vertexes, paragraph [0031]).  However, Varney does not teach that the dilution chute is for fuel.  DuBell teaches injecting fuel (with injector 36) with a dilution chute (34).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the dilution chute of Varney with the fuel injector of DuBell, in order to attain high power operation while maintaining good operability, low smoke and a high uniform temperature rise (Col. 2, ll. 1-11).
	Regarding Dependent Claim 3, Varney in view of DuBell teaches the invention as claimed and discussed above, and Varney further teaches the tapered edge has a knife edge shape (tapered edge of chute 630, paragraph [0031]).
Dependent Claim 7, Varney in view of DuBell teaches the invention as claimed and discussed above, and Varney further teaches that the tapered edge is configured to reduce carbon deposit formation on an exterior surface of the dilution chute (desired result of using a chute with tapered ends, such as chute 630, with tapered ends as described in paragraph [0031]).
	In regards to Independent Claim 15, Varney teaches a gas turbine engine (paragraph [0017]) comprising: a compressor section (paragraph [0017]); a combustor section (602) in fluid communication with the compressor section, the combustor section comprising: a combustor liner (612); and a dilution chute (630) integral and conformal with the combustor liner (as shown in figure 6) to provide and outlet into the combustor (paragraph [0031]), wherein the dilution chute has a tapered edge (paragraph [0031]) extending into the combustor (as shown in figure 6), wherein the tapered edge is configured to reduce carbon buildup on an exterior surface of the dilution chute (desired result of using a chute with tapered ends, such as chute 630, with tapered ends as described in paragraph [0031]), the dilution chute has at least one wall extending radially into an interior of the combustor (as shown in figure 6), and the at least one wall terminates at a tapered edge (tapered end of chute 630, paragraph [0031]) and a vertex (square, rectangular, or trapezoidal cross-section which have corners, i.e. vertexes, paragraph [0031]); a turbine section in fluid communication with the combustor section (paragraph [0017]); and an exhaust section in fluid communication with the turbine section (outlet of turbine, paragraph [0017]).  However, Varney does not teach that the dilution chute is for fuel.  DuBell teaches injecting fuel (with injector 36) with a dilution chute (34).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the dilution chute of Varney with the fuel injector of DuBell, in order to attain high power operation while maintaining good operability, low smoke and a high uniform temperature rise (Col. 2, ll. 1-11).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Varney in view of DuBell as applied to claim 1 above, and further in view of Sanders 2006/0021350.
Dependent Claim 4 and 5, Varney in view of DuBell teaches the invention as claimed and discussed above.  However, Varney in view of DuBell does not teach that the tapered edge has a castellation or saw toothed shaped edge.  Sanders teaches a tapered edge (26) of a fuel mixer (10) with a castellation (castellation 44 in figure 3e) or saw toothed (44 in figure 3h) edge.  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the edge of Varney in view of DuBell to be castellated or saw-toothed, as taught by Sanders, in order to produce a high degree of variability in fuel residence time (paragraph [0043]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Varney in view of DuBell as applied to claim 1 above, and further in view of Jones 10,816,203.
	Regarding Dependent Claim 6, Varney in view of DuBell teaches the invention as claimed and discussed above.  However, Varney in view of DuBell does not teach that the tapered edge has an angle of substantially 45 degrees.  Jones teaches orienting the angle of the taper (theta of chute 260 in figure 13) at an angle that creates a more predictable flow direction into the secondary combustion zone (Col. 14, ll. 23-27).  Therefore, the angle of the tapered edge is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the angle of the tapered edge controls the direction the chute directs flow into the combustor. Therefore, since the general conditions of the claim, i.e. that the tapered edge angle can be changed, was disclosed in the prior art by Jones, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to angle the tapered edge of Varney in view of DuBell at an angle of 45 degrees to control the flow through the chute entering the combustor.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741